Citation Nr: 1521536	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-35 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for bilateral peripheral neuropathy of the feet.

5.  Entitlement to service connection for a bilateral upper extremity disorder.

(The Veteran has a different representative for the appeal issues of entitlement to an increased disability rating for a left (non-dominant) shoulder strain with tendonitis, to include an extra-schedular consideration, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  These issues will be addressed in a separate Board decision issued at a later date.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a June 2014 statement, the Veteran asserted a claim of clear and unmistakable error (CUE) pertaining to the May 2010 rating decision.  As that decision has not yet become final, a CUE claim cannot be raised at this juncture.  38 C.F.R. § 3.105(a) (2014).  If the Veteran is not satisfied with any decision by the Board stemming from the May 2010 rating decision he also has the option of appealing the Board's decision to the U.S. Court of Appeals for Veterans Claims.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability and entitlement to service connection for a left knee disability, bilateral peripheral neuropathy of the feet, and a bilateral upper extremity disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed February 2005 rating decision, the RO denied service connection for a left knee disability.

2.  The evidence received since the February 2005 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision is final.  38 C.F.R. §§ 3.156, 3.302, 20.1103 (2004).

2.  New and material evidence has been received since the February 2005 rating decision to reopen a service connection claim for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable decision to reopen the claim for service connection for a left knee disability, the Board finds that further discussion regarding VA's duty to notify and assist is unnecessary for this portion of the appeal.

The Veteran was denied service connection for a left knee disability in a February 2005 rating decision.  In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Since he did not express disagreement with the decision or submit new and material evidence within one year of the issuance of the decision, it became final.  See 38 C.F.R. §§ 3.156, 3.302, 20.1103 (2004).  The Board must now determine whether new and material evidence has been received so that the claim can be reopened.

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the final February 2005 rating decision, the evidence of record did not support a nexus linking the Veteran's current condition to service.  Since the Veteran's claim to reopen in June 2009, the record now contains an August 2012 medical opinion from his VA treating physician, relating his left knee disability to service.  

The Board finds the newly received evidence constitutes new and material evidence sufficient to reopen the claim because it was not previously of record and it demonstrates a previously unestablished fact that raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  

Having received new and material evidence, the Board is reopening the previously denied claim of entitlement to service connection for a left knee disability.


ORDER

New and material evidence has been received to reopen the claim of service connection for a left knee disability, and to that extent only the appeal is granted.


REMAND

Additional evidentiary development is necessary before the remaining claims can be properly adjudicated. 

Right Knee Disability

In a May 2010 decision, the RO found that new and material evidence had not been received sufficient to reopen a claim of service connection for a right knee injury.  In June 2010, the Veteran submitted a statement in support of claim, which he asked VA to accept as his "notice of disagreement" with the May 2010 decision.  He specifically noted the denial related to the right knee injury in this statement.  Thus, the June 2010 statement constitutes a notice of disagreement with the denial of that claim.  To protect the Veteran's procedural due process rights a remand is warranted so that he can be issued a Statement of the Case and be afforded the opportunity to perfect an appeal on this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board recognizes that in later correspondence the Veteran indicated he his intent was to have some of the issues denied in the May 2010 decision reconsidered.  However, the issue related to the right knee was not reconsidered.  Given the above, the Board's interpretation of the procedural history is that the Veteran disagreed with the May 2010 decision to deny the right knee claim and has not been issued a Statement of the Case.  

Left Knee Disability

Clarification is needed as to the diagnosis and etiology of the Veteran's left knee disability as there are conflicting opinions of record.  For instance, at a February 2000 VA examination, his diagnosis was mild degenerative joint disease and at his July 2006 VA examination, the diagnosis changed to mixed connective tissue disorder involving the knees.  At his July 2010 VA examination, the examiner noted mild osteoarthritic changes of the knee, but in a May 2011 addendum opinion, the examiner denied any objective abnormality of the knee on physical examination.  The July 2010 examiner also stated an orthopedic surgeon would be better able to comment on the Veteran's knee disability.  As such, a new VA examination by an orthopedic surgeon is warranted to assess the nature and etiology of any left knee disability.



Bilateral Peripheral Neuropathy of the Feet

Service treatment records indicate that at separation from service, the Veteran complained of a history of foot trouble and upon examination was noted as having painful feet.  The Veteran has been afforded numerous VA examinations with conflicting etiology opinions, some of which address mixed connective tissue disease; however, none of the opinions have directly addressed his report of feet problems during and after service.  A clarifying opinion is required on remand as to the nature and etiology of any bilateral foot disability.

Bilateral Upper Extremity Disorder

VA treatment records first indicate complaints of left hand numbness on or about August 1973.  At an August 1974 hearing, the Veteran stated the numbness in his hands was related to his shoulder injury.  The Veteran has been afforded numerous VA examinations with conflicting etiology opinions.  None of the examination reports have addressed whether he has a bilateral upper extremity disorder caused by or aggravated by his service-connected left shoulder disorder (as opposed to addressing if left shoulder complaints in service were an early manifestation of mixed connective tissue disorder).  As such, a clarifying VA examination opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  

2.  A Statement of the Case should be issued for the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  The Veteran and his representative should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.  This issue should only be returned to the Board if the Veteran perfects his appeal.  If a timely substantive appeal is not filed, the matter should be closed by the AOJ.

3.  Refer the Veteran's claims file to a VA Rheumatologist to perform an examination and assess the nature and etiology of any bilateral peripheral neuropathy of the feet and bilateral upper extremity disorder.  The examiner must review the Veteran's claims.

The examiner is asked to respond to the following:

(a)  As to each diagnosed foot disability, opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its clinical onset during the Veteran's period of active duty or is in any way related to service.  

The examiner should assume as true the Veteran's contentions of having to walk for extensive periods of time as a security guard in service.  The examiner should further consider the Veteran's documented complaints of foot trouble at separation from service.

(b)  As to each diagnosed upper extremity disorder, opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

(i)  Had its clinical onset during his period of active duty or is in any other way related to service; or 
 
(ii)  Is caused by his service-connected residuals of a left shoulder strain with tendonitis; or
 
(iii)  Is permanently aggravated (worsened beyond natural progression) by his residuals of a left shoulder strain with tendonitis.

The examiner should consider all prior VA examinations dating back to April 1974.  The opinions offered for questions (ii) and (iii) should be focused on residuals of a left shoulder strain with tendonitis rather than mixed connective tissue disorder.  

A complete explanation should be provided for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Refer the Veteran's claims file to a VA Orthopedic Surgeon to perform an examination and assess the nature and etiology of any left knee disability.  The examiner must review the Veteran's claims file.

The examiner is asked to respond to the following:

As to any diagnosed left knee disability, opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

(a)  Had its clinical onset during his period of active duty or is in any other way related to service; or 
 
(b)  Is caused by a service-connected disability; or
 
(c)  Is permanently aggravated (worsened beyond natural progression) by a service-connected disability.

Service connection is currently in effect for depressive disorder and left shoulder strain with tendinitis.  The opinions offered for questions (b) and (c) should be focused on these disabilities rather than mixed connective tissue disorder.  A complete explanation should be provided for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

5.  Thereafter, adjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


